Exhibit 10.93
 
Translation from Hebrew to English

Agreement


Drawn up and entered into on December 24, 2006


BETWEEN


Xfone, Inc.
whose address for the purposes of this agreement shall be:
c/o Xfone 018 Ltd.,
P.O.Box 7616, Petach Tikvah 49170
(hereinafter called: "the Company")


of the first part;


AND BETWEEN


1. Halman - Aldubi Provident Funds Ltd.
2. Halman - Aldubi Pension Funds Ltd.
of 2 Ben Gurion Street, Ramat Gan
(severally and/or jointly hereinafter called: "Halman Aldubi")


of the second part;


Whereas the Company is a public company that was incorporated in the State of
Nevada, USA, whose stocks are traded on the Tel Aviv Stock Exchange Ltd., and on
the American Stock Exchange (together hereinafter called: "the Stock Exchange");


And whereas the parties are interested in the Company selling to Halman Aldubi
Regular Stocks with a par value of $0.001 each, as well as non-negotiable option
warrants, and all as specified in the following agreement;


-1-

--------------------------------------------------------------------------------


It is therefore agreed and stipulated between the parties as follows:


1. The preamble to this agreement constitutes an integral part thereof.


2. Subject to receiving all the required authorizations, as stipulated in the
following agreement, the Company will sell stocks and non-negotiable option
warrants to Halman Aldubi, as specified below:


2.1     344,828 Regular Stocks in the Company (hereinafter called: "the Assigned
Stocks") with a par value of $0.001 each (hereinafter called: "Regular Stocks")
at a price of $2.90 per stock and a total of $1,000,000 (one million US dollars)
(hereinafter called: "the Immediate Consideration").


The Assigned Stocks shall be equal in every respect to the Regular Stocks of the
Company's issued stock capital and they shall be assigned to Halman Aldubi being
free of any lien, attachment or other third part right whatsoever.


2.2     172,414 non-negotiable option warrants (hereinafter called: "the Option
Warrants") that shall be allocated to Halman Aldubi for no additional
consideration. The Option Warrants may be realized at any time, as from the day
Stock Exchange approval is granted, as specified below, and until December 24
2011 (inclusive) for 172,414 of the Company's common stocks, in such a way that
each Option Warrant may be realized as one common stock of the Company (subject
to the adjustments specified in Clause 6 below), for a cash payment to the
Company of the realization price of $3.40. An option warrant that is not
realized by December 24 2011 (inclusive) shall expire and shall not grant Halman
Aldubi any right whatsoever. The Option Warrants shall be assigned to Halman
Aldubi being free of any lien, attachment or other third part right whatsoever.


Should Halman Aldubi give notification of its realization of Option Warrants,
the Company shall allocate common stocks to Halman Aldubi against the realized
option warrants, within three business days from the day company receives the
(original) option warrants and the realization price for the option warrants.


Subject to what is stated in sub-clause 7.7 below, the Company shall bear the
cost of all the expenses involved in making the aforementioned allocation on its
own and including stamp duty, should this be applicable.


2.3     Halman Aldubi declares and undertakes that it purchases the Assigned
Stocks and the Option Warrants "as is" at the time of their allocation and that
it does not have and shall not have any plea and/or demand and/or claim as
regards the assigned stocks and/or the option warrants and/or as regards the
state of the Company at that time and that it hereby waives absolutely and
irrevocably any plea and/or demand and/or claim as aforementioned.


2.4     Each of the parties confirms that approval has been given by its Board
of Directors for the completion of the transaction that is the subject of this
agreement. Each of the parties shall provide the other with a copy of the
approval of its Board of Directors for entering into this agreement or
notification in writing that the approval of the Board of Directors has been
duly and legally given as aforementioned. In addition, the Company affirms that
the allocation of the stocks and the option warrants is not in contradiction to
the regulations of the Company's bylaws.

-2-

--------------------------------------------------------------------------------


3. Suspending Condition


A suspending condition for the existence of this agreement is the approval of
the Stock Exchange for the registration for trading of the Assigned Stocks and
of the stocks that derive from the realization of the Option Warrants, within 75
days of the signing of this agreement.


Despite what has been stated above, should the Stock Exchange require that the
Company's stockholders approve the transaction that is the subject of this
agreement, the time period stated above shall be extended by a further 75 days.


If the suspending condition that is stated above in this clause is not fulfilled
within the time period stated above, and this was not due to any act or omission
on the part of the Company, this agreement shall be null and void and neither
party shall be entitled to any remedy or right whatsoever by force of law
vis-à-vis the other party. In this case, the Trustee shall return the Immediate
Consideration in its entirety (including any interest that has accrued to it) to
Halman Aldubi.


4. The Depositing of the Immediate Consideration in an Escrow Account and the
Completion of the Agreement


The Immediate Consideration shall be deposited in its entirety by Halman Aldubi
in an escrow account managed by Attorney Alon Reisser (hereinafter called: "the
Trustee") for the Company, and this shall be done within two business days of
the signing of this agreement. The particulars of the above escrow account are
as follows:- bank: Poalei Agudat Israel (52); Branch: Modi'in Elite (180); Name
of Account: Attorney Alon Reisser in trust for Xfone, Inc.; Account Number:
105-715123. It is hereby elucidated that the trustee is the legal adviser to the
Company and its secretary, and that as regards this agreement he is acting as
the trustee for both parties to the agreement.


Within 5 business days of the date of the fulfillment of the suspending
condition for the implementation of this agreement, as stated in Clause 3 above,
the parties and the trustee shall meet in the Company's offices, as previously
coordinated between them, for the purpose of completing the transaction and
shall act as specified below, where all the proceedings shall be carried out at
the same time, as follows:


4.1     The Company shall provide Halman Aldubi with a copy of Stock Exchange
approvals for the registration for trade of the stocks.


4.2     Against the transfer by the trustee of the Immediate Consideration in
its entirety to the Company, (apart from any interest that has accrued to it,
that shall be made over to Halman Aldubi) the Company shall allocate the
Assigned Stocks and the Option Warrants to Halman Aldubi and shall hand over to
Halman Aldubi a Stock Certificate in Halman Aldubi's name for the Assigned
Stocks and an Options Certificate in Halman Aldubi's name for the Option
Warrants.


The parties undertake to carry out all these proceedings in a bona fide manner
and to sign on all the documents, authorizations, forms, questionnaires and
declarations, as may be required, and as may be useful for the purpose of
putting into practice the stipulations of this agreement.


-3-

--------------------------------------------------------------------------------


5. Prevention or restriction of the carrying out of operations with the Assigned
Stocks, with the Option Warrants and with the stocks deriving from their
realization


Halman Aldubi hereby declares that it is aware that the Option Warrants are not
registered for trade, and that the Assigned Stocks and the stocks deriving from
the realization of the Option Warrants (hereinafter together called: "the Halman
Aldubi Stocks") will be restricted in accordance with the stipulations of US
and/or Israeli law applying to the Company or its stocks.


The Company undertakes to submit a Registration Statement to the U.S. Securities
and Exchange Commission (SEC) to register the Halman Aldubi Stocks, and to do
this by May 31, 2007.


6. Adjustments


From the time of the completion of this agreement until the last date on which
the Option Warrants can be realized, the following stipulations shall apply to
the Option Warrants that have not yet been realized:


6.1     Should the Company distribute stock dividend whose date fixed for
entitlement to participation in the distribution falls prior to the date of
their realization, then immediately after this date the number of stocks for
realization to which Halman Aldubi is entitled shall increase on the realization
of the Option Warrants and payment of the realization price by the number of
stocks that Halman Aldubi would have been entitled to as stock dividend if they
were to have realized the option warrants prior to the date fixed. The
realization price of each option warrant shall not change as a result of the
increase in the number of stocks that Halman Aldubi is entitled to.


6.2     Should the Company offer its stockholders securities of any sort as an
entitlement during the realization period, then no stocks or other securities
shall accrue to the stocks for realization and the realization price shall not
change and the Company shall offer identical entitlements, on identical terms to
Halman Aldubi as well for the Option Warrants that have not yet been realized,
as if Halman Aldubi had realized the option warrants prior to the date fixed for
the right to participate in the said entitlement issue.


6.3     The number of stocks to which Halman Aldubi shall be entitled shall not
be adjusted in the case of issues of whatever sort, apart from adjustments
consequent on distribution of dividend stock and participation in entitlement
issues as stated above.


6.4     Should the Company pay a cash dividend, and the date fixed for its
payment precedes the date of the realization of the Option Warrants, then from
the ex-dividend date on which the Company's stocks are traded, the realization
price of the Option Warrants shall be the previous realization price less the
net amount of the stock dividend. It is elucidated that whatever the case, the
realization price shall not be less than the par value of the share being
realized.


6.5     The Company shall reserve an adequate number of regular stocks with a
par value of $0.001 in its registered capital to ensure Halman Aldubi's
realization right, and, where necessary, shall act to increase its registered
capital.


-4-

--------------------------------------------------------------------------------


6.6      The terms of the Option Warrants shall not be changed by the Company,
unless with the consent of Halman Aldubi.


7. Miscellaneous


7.1     No waiver, extension, discount or change in terms whatsoever to this
agreement shall be valid, unless made in writing by both parties to this
agreement. No delay in realizing its rights by either party shall be considered
to be a waiver, and the party shall be entitled to realize its rights, each one
individually or all of them together, both under this agreement and under the
law, at any time that it deems fit.


7.2     The terms of this agreement reflect in full everything that was
stipulated and agreed upon between the parties as regards the sale of the
Assigned Stocks and the Option Warrants to Halman Aldubi and the parties shall
not be obligated by any promises, presentations, declarations and agreements,
verbal or written, that were made prior to the signing of this agreement (to the
extent that such were made), and this agreement cancels any prior agreement that
was made between the parties on this matter (to the extent that such was made).


7.3     The parties declare that subject to the fulfillment of the suspending
conditions specified in this agreement, there is nothing under the law and/or
under any agreement that prevents their business connection in this agreement.
However, it is hereby elucidated that a number of bodies who invested in the
Company in the past have a right to participate in future issues / the right of
first refusal and that the Company will contact these investors and inform them
of this agreement within two business days of the date this agreement is signed.


7.4     Halman Aldubi declares that it does not have valid agreements extant
with Company stockholders regarding the purchase or sale of securities or
regarding voting rights in the Company or on any matter whatsoever.


7.5     The addresses of the parties for the purposes of this agreement are as
specified in its preamble. Any notification sent by one party to the other to
its address as stated above or to another address notification of which was
delivered in writing by one of the parties, shall be considered as having been
received within 72 hours of its being dispatched by registered mail or on the
first business day after it was sent by facsimile and/or its delivery by
courier.


7.6     The agreement of the parties as stated in this agreement may be effected
by means of electronic authorization, by email, or by any other electronic
means.


7.7     Each party shall bear the costs of its own attorney in the drawing up of
this agreement.


-5-

--------------------------------------------------------------------------------


In witness thereof we hereby set our hands:





     
/s/ Halman - Aldubi Provident Funds Ltd. 
 
 /s/ Halman - Aldubi Pension Funds Ltd.
Halman - Aldubi Provident Funds Ltd.
 
Halman - Aldubi Pension Funds Ltd.

 


/s/ Guy Nissenson
Xfone, Inc.

 
 
-6-

--------------------------------------------------------------------------------




 

